DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The instant application is made special under the patent prosecution highway (PPH).  All the information provided under PPH has been taken into account. 

Response to Applicants’ Claim Amendment filed 10/31/2022
3.	Claim 1 was amended to further limit the first thermally conductive filler to a “scaly boron nitride” (and deleted the option of previously recited “fibrous thermally conductive filler”) which is supported at page 6, paragraph [0020] and page 7, paragraph [0022], of the specification as originally filed (see also cancelled original claim 2). 
	The applicants also, for the first time in the prosecution of this application, amended claim 1 to recite the negative limitation “wherein the thermally conductive sheet contains no carbon fibers” and added new claim 22 which are supported at pages 6-7, paragraphs [0019]-[0022]1, together with examples 1-3 and 5-6 of the specification as originally filed.  See also top of page 6 of Applicants’ Remarks filed 10/31/2022.  
	Furthermore, the applicants amended claim 10 by deleting the phrase “whereas the first thermally conductive filler contains carbon fibers”. 
	Thus, no new matter is present at this time.
	Additionally, since the amendment regarding the negative limitation discussed above has been presented for the first time in prosecution, it necessitates new ground(s) of rejections as set forth below. 
	Accordingly, this action is properly made FINAL. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 3-4, 8, 10-11, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 2016/0002520).
	As to Claims 1, 3, 10-11 and 22: Mochizuki et al. disclose a thermally conductive sheet comprising thermosetting resin (which according to page 4, paragraph [0013] of the present specification corresponds to the claimed binder resin) and an inorganic filler material which is dispersed in thermosetting resin (Paragraph [0032]). 
While Mochizuki et al. do not mention the claimed scaly boron nitride as a first thermally conductive filler, and non-scaly and non-fibrous thermally conductive filler as a second thermally conductive filler, with sufficient specificity to constitute anticipation within the meaning of 35 USC 102, nevertheless, Mochizuki et al. do disclose that the inorganic filler material used in the thermally conductive sheet is not particularly limited and its examples include, among other things, two or more of alumina, aluminum nitride, and secondary agglomerated particles formed by agglomerating primary particles of scaly boron nitride, wherein the shape of the inorganic filler material is normally spherical (Paragraphs [0077]-[0080] and [0089]-[0090]), corresponding to the claimed first thermally conductive filler, i.e., scaly boron nitride, and second conductive filler comprising a non-scaly and non-fibrous conductive filler, i.e., aluminum nitride and spherical alumina particles.  Mochizuki et al. further disclose that these inorganic filler materials provide thermally conductive sheet and the cured product thereof with more excellent balance of thermal conductivity and insulating properties (see for example, Paragraph [0090]).  Thus, it would have been obvious to one of ordinary skill in the art to select the scaly boron nitride, spherical alumina particles, and aluminum nitride (corresponding to the claimed first and second thermally conductive fillers) as the inorganic filler materials in the thermally conductive sheet, with a reasonable expectation of successfully providing the same with more excellent balance of thermal conductivity and insulating properties as suggested by Mochizuki et al. 
	Moreover, Mochizuki et al. do not mention any presence of fibers, much less carbon fibers, in their thermally conductive sheet (see, for example, paragraphs [0010] and [0032], and see also abstract), thereby meeting the newly added claimed limitations, “wherein the thermally conductive contains no carbon fibers” (present claim 1) and “wherein no fibers are present” (new claim 22).
	Finally, the claimed difference between relative permittivity and thermal conductivity in the thickness direction of the sheet and relative permittivity and thermal conductivity in the surface direction of the sheet would have naturally followed from the suggestion of Mochizuki et al. since Mochizuki et al. would have suggested identical or substantially identical thermally conductive sheet as those claimed for the reasons set forth above.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
	As to Claim 4, 8, and 21: Mochizuki et al. teach the use of inorganic filler material, inclusive of the claimed first and second thermally conductive fillers, i.e., scaly boron nitride and aluminum nitride particles, having an average particle diameter of, for example, preferably greater than or equal to 5 µm and less than or equal to 180 µm, for the purposes of preparing thermally conductive sheet and the cured product thereof having more excellent balance of thermal conductivity and insulating properties (Paragraphs [0077]-[0084]).  The average particle size of the inorganic filler material taught by Mochizuki et al. overlap with the claimed particle size ranges, i.e., 20-100 µm (present claims 4 and 21) and 1-5 µm (present claim 8).  Thus, it would have been obvious to one of ordinary skill in the art to employ inorganic filler material, inclusive of the claimed first and second thermally conductive fillers, i.e., scaly boron nitride and aluminum nitride particles, having optimum or workable average particle sizes, with a reasonable expectation of successfully obtaining thermally conductive sheet and the cured product thereof having more excellent balance of thermal conductivity and insulating properties suggested by Mochizuki et al.  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.).  
	As to Claim 11: The claimed thermal conductivity in the orientation direction of the first thermally conductive filler being twice or more of the thermal conductivity in the non-orientation direction of the first thermally conductive filler would have naturally followed from the suggestion of Mochizuki et al.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  This is especially true since Mochizuki et al. teach that the addition of the inorganic filler material inclusive of the claimed first thermally conductive filler, i.e., scaly boron nitride, provides thermally conductive sheet with further improved thermal conductivity (Paragraphs [0089]-[0090]).  Thus, it would have been obvious to one of ordinary skill in the art to add the inorganic filler material, including the claimed scaly boron nitride, to the thermally conductive sheet, with a reasonable expectation of successfully obtaining the same with optimum thermally conductivity properties, inclusive of that claimed, as suggested by Mochizuki et al. 

5.	Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 2016/0002520) as applied to claims 1, 3-4, 8, 10-11, and 21-22 above, and further in view of Bhagwagar et al. (WO 2014/021980; utilizing US 2015/0183951 as its Equivalent). 
	It is noted that WO 2014/021980 is used for date purposes only, and all paragraph numbers cited below refer to its Equivalent, namely US 2015/0183951.
	The disclosure with respect to Mochizuki et al. in paragraph 4 is incorporated here by reference. They do not specify the claimed particular content ranges of the first and second thermally conductive fillers (spherical alumina particles and aluminum nitride particles) recited in claim 5, 7 and 9.  They also do not specify the claimed particular average particle size of the spherical alumina particles required by claim 6.  
	However, Bhagwagar et al. disclose the addition of a thermally conductive filler to a thermally conductive composition capable of forming a thermally conductive product and may be rolled into a sheet or form (Paragraphs [0001], [0003], and [0101]).  Bhagwagar et al. also disclose that the thermally conductive filler includes a combination of two or more fillers including aluminum nitride, aluminum oxide, and boron nitride, wherein the shape of the filler particles is not specifically restricted and includes spherical particles, have an average particle size of 0.1-80 µm (Paragraphs [0063]-[0071]), corresponding to the claimed first and second thermally conductive fillers (scaly boron nitride, aluminum nitride particles and spherical alumina particles).  The average particle size of the fillers taught by Bhagwagar et al. overlap with those claimed, i.e., spherical alumina particles having an average particle size of 1-3 µm (present claim 6) and inclusive of the particle size ranges taught by Mochizuki et al.  Bhagwagar et al. also disclose using these particular fillers in an amount ranging from 10-80 vol percent for the purposes of providing the reaction product with sufficient structural integrity for some applications (Paragraph [0071]), which overlap with the claimed amounts of 20-35% by volume of the first thermally conductive filler (present claim 5), 10-25% by volume of spherical alumina particles (present claim 7), and 10-25% by volume of aluminum nitride particles (present claim 9), and also inclusive of the amount range (60-80% by mass) of filler materials disclosed in Mochizuki et al. (see paragraph [0087] of Mochizuki et al.).  Moreover, it is noted while Bhagwagar et al. do list carbon fibers as one of the thermally conductive fillers (Paragraphs [0065]-[0066]), it is not required, but an alternative or an optional filler, in the thermally conductive composition of Bhagwagar et al.
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the claimed particular content ranges of the first and second thermally conductive fillers (spherical alumina particles and aluminum nitride particles) having the claimed particle sizes taught by Bhagwagar et al. in the thermally conductive sheet discussed in Mochizuki et al., with a reasonable expectation of obtaining desired thermally conductive properties and also, providing the reaction product with sufficient structural integrity for some applications.

Response to Applicants’ Arguments in their Remarks filed 10/31/2022
6.	In light of applicants’ arguments provided at pages 6-8 of their Remarks and new claim amendment dated 10/31/2022, the 103 rejection based on Aramaki (WO 2016/0681571; utilized US 9,922,901 as its English Equivalent) set forth in paragraph 6 of the previous Office action mailed 08/03/2022 is no longer applicable and thus, withdrawn. Since Aramaki is discontinued, applicants’ arguments provided at page 6-8 of their Remarks are rendered moot at this time.

Correspondence
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification here identifies carbon fibers and other fibers as an alternative so the applicants can exclude it, and therefore, the new limitations added by applicants have written descriptive support from the application as originally filed.